Before the commissioner, the defendants moved for a correction of the finding in the following particulars. By adding after paragraph ten thereof the following. *Page 562 
"10a. The instruction to the men to meet the truck on the first morning of their employment, at the Hamilton Avenue School, to be taken to the job, was given because the foreman, Ignazzio Firantello, was unable to go with the men to the job, and they did not know where the work was.
"10b. The truck upon which the decedent was riding at the time he was injured, was not under the control of the employer, nor had he any right to direct its movements.
"10c. The movements of the decedent, Saba, were not under the control of the employer, before he arrived on the job at 8 o'clock a. m., or after he left there at 4:30 o'clock p. m. Whether he went home upon this truck or in some other way, or whether he arrived at the job by the truck in question or by some other method, was not in any manner included in the contract with the employer, nor under the employer's control.
"10d. The employment of the deceased, and his pay began when he arrived at the job at 8 o'clock in the morning and ceased at 4:30 o'clock in the afternoon."
This motion the commissioner denied. To this ruling the defendants duly excepted, and filed therewith certain exhibits of testimony by various witnesses, and the commissioner duly certified that each exhibit contained a portion of the evidence given in the case. The above ruling of the commissioner denying the motion for correction was a ground of appeal to the Superior Court. That court ruled that there was no error in such ruling of the commissioner. This motion to correct should have been granted, except as to the fourth paragraph of the claimed addition to paragraph ten.
The question presented by this record is whether, under the facts found by the commissioner and corrected *Page 563 
as above, the conclusion could legally and logically be drawn that the injury arose in the course of and out of the employment.
On the first morning of the employment, the employees living in the Hamilton Avenue school district were told by the defendant employer's superintendent to take a certain motortruck at the schoolhouse and ride to the job. They did so, and continued so to do during their employment, to the knowledge of the defendant and in accord with the defendant's expectation. These employees were not informed of the relations between the owner of such truck and the defendant, in relation to their transportation. Under the facts found the employer arranged for their transportation. Whether this was arranged for by pay to the truckman, or by the gratuitous willingness of the truckman to do a favor to his employer, was not disclosed to the workmen. The employer did not specifically contract with the workmen to transport them, but assumed the obligation to transport them, by directing the deceased and other employees to ride on this truck, and by its knowledge of the continued practice of the workmen so to ride and not interrupting it.
It is true that the actual employment of these workmen for stated pay did not begin until they arrived on the job and began work, but when an employee mounted the truck at the employer's direction to go to the job, in accord with the employer's contemplation of what his conduct would be in going to the place of the job, he came within the zone of his employment as contemplated by his employer. The mere fact that the time spent on the truck was not time for which, by his contract of employment, he was paid for, is immaterial, in view of the facts found.
In Merlino v. Connecticut Quarries Co., 93 Conn. 57, *Page 564 
59, 104 A. 396, we say: "In Mann v. GlastonburyKnitting Co., 90 Conn. 116, 96 A. 368, we pointed out that where an injury arising from a risk of the business is suffered while the employee, though not doing the work for which he was employed, is still doing something which his employer has expressly or tacitly consented that his employees might do, incidentally to their employment, at that time and place, the injured employee is within the scope of his employment."
This principle has been applied by us in Procaccino
v. Horton  Sons, 95 Conn. 408, 111 A. 594, and inCorvi v. Stiles  Reynolds Brick Co., 103 Conn. 449,130 A. 674, to cases where the peculiar dangers involved in a method of approach to a place of work, as contemplated by the employer, have been held to be annexed as a risk incident to the employment. This is so, independently of whether the time of approach is before the actual time for which pay is given.
The case at bar differs essentially from the case ofDiaz v. Warren Brothers Co., 95 Conn. 287,111 A. 206, upon which the defendants rely; in that case the employee, upon his own motion, sought to ride from the place of employment on a truck not owned by the employer but engaged on the same job. The injured workman was not directed to ride on the truck by his employer, and his riding on the truck was not made an incidental risk of the employment by the direction or contemplation of the employer. It was an independent transaction on the part of the employee in no way connected with the employment by the employer.
Under the facts found, the defendant employer had annexed the dangers involved in transportation to the job by the motortruck in question as a risk incident to the employment of such workmen on the job; and *Page 565 
therefore the injury arose in the course of and out of the employment.
   There is no error.
In this opinion the other judges concurred.